Title: From Alexander Hamilton to Ebenezer Stevens, 2[8] September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Sept. 26th. 28 1799
          
          I have this moment received your letter and the plan & estimate of huts, accompanying—and request the favor of an Interview on the Subject on Monday morning.
          In answer to yours of the 23d. inst.—the Cloathing mentioned is for a recruiting party of the 2nd. Regiment; whose operations are to be carried on in the State of Vermont.
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
          E. Stevens Esqr.
        